DETAILED ACTION
1.	This office action is a response to an application filed 03/26/2020. Claims 1-21 
 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/26/2020 is being considered by the examiner.

Reasons for Allowance
5.	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A device for dispensing a flowable medium comprising: 
a housing having a cavity for receiving the flowable medium; 

a dispensing opening, opening into the cavity, for dispensing the flowable medium, wherein the rod has a sealing section, wherein the sealing section closes the dispensing opening in the first end position and is arranged at a distance from the dispensing opening in the second end position; 
a bellows seal for sealing off the bearing section from the cavity, wherein the rod passes through the bellows seal, wherein the bellows seal is mounted in a sealed manner on the rod and in a sealed manner on the housing, wherein a first section of the bellows seal is connected to the rod in a manner fixed relative to the rod, and a second section of the bellows seal is connected to the housing in a manner fixed relative to the housing, wherein the bellows seal has at least one compensating section for compensating an axial compression or extension of the bellows seal, wherein the compensating section projects radially relative to adjoining regions of the bellows seal; and 
at least one channel, opening into the cavity, through which the flowable medium can flow into the cavity; 
wherein a projection of a center line of a channel section of the at least one channel, said channel section opening into the cavity, onto a projection plane formed perpendicularly to the axial direction forms a circle tangent of a circle formed concentrically with the rod.” The closest prior arts of record Franz et al. (U.S. 8,616,525 B2), Riney (U.S. 2006/0097015 A1) and Evans, III et al. (U.S. 2015/0076177 A1) , do  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717